Title: Jonathan Williams, Jr., to the American Commissioners, 28 February 1778
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honorable Gentlemen
Nantes Feb. 28. 1778.
The Fleet sailed from Quiberon the 25th Instant, but the Winds have since been rather unfavourable. I am extreemly sorry to inform you that the Duchesse of Grammont is according to appearance left behind. This Ship sailed three Weeks ago to join the Fleet, but being badly stowed was obliged to put back. She has since been at the mouth of the River altering her Stowage, and was there the 25th in the Morning; therefore unless she joined the Fleet when under Sail she must yet be at Anchor. M. Peltier has sent an Express down the River, to ascertain this, which is not yet returned, giving orders at the same time that if not able to join the Fleet to remain till further Order: I beg your answer by return of Post to know whether (should the Ship still remain) she is to go at all hazards or not. For this it will be necessary to agree with M. Montieu that his orders and yours may agree.
I find my Credit with M. Grand is again full. I must therefore beg you to authorise a Continuation of my Bills ’till I can furnish you with all my accounts which I shall now soon do.
The Ranger has cost a great deal of Money. Her accounts will also be soon handed to you but I must beg leave to remind you of the agreement made with the late Mr. Morris by which I was to account with him for all Sales and purchases that I should make in consequence of his authority charging the Commission of 5 per Cent allowed by the Committee of Congress, between him and myself;  I therefore beg to know whether I am to consider the Ranger account as part of his Business or whether I am to consider my Conduct as in consequence of your Power only. I request this Distinction as the Powers you gave me you may remember were disputed and I under[torn] tho’ this has not been done [torn] formed here. The matter has be[torn] According as your orders may be on this Head. I shall render my accounts. I have the honour to be with the greatest Respect Honorable Gentlemen Your most obedient Servant
J Williams J

PS. Capt Johnson of the Lexington is escaped and has drawn on me for £60 Sterling. I have accepted the Bill presuming you will approve of it.
The Honble The Commrs of the United States.

